Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a manifold assembly having: an upper adjustable frame arrangement comprising a block comprising a through hole for receiving a first fitting, a rear wall including a locking pin opening and a cavity for receiving a linear guide comprising a grooved plate, wherein the linear guide is mounted to the block and is arranged to guide the upper adjustable frame arrangement vertically between a first position and a second position; a slidable handle arranged on a first side wall; a slot in the first side wall; a slidable locking pin arranged in the block, the slidable locking pin having an end, wherein the slidable locking pin can be extended from the block through the locking pin opening upon slidably moving the handle horizontally, wherein the slidable handle is connected to the slidable locking pin by at least one retainer passing through the slot in the first side wall, wherein the slidable handle can move the slidable locking pin to slide the locking pin end into a first opening to lock the upper adjustable frame arrangement in the first position, and to slide the locking pin end into a second opening to lock the upper adjustable frame arrangement in the second position, wherein the upper adjustable frame arrangement is movable along the linear guide between the first and the second positions when the locking pin end is not in the first opening or the second opening; in 
Claim 2 is allowed due to its dependency on claim 1.
Claim 3 is allowed because the prior art of record does not show or suggest a method for engaging a filter capsule in a manifold assembly having an upper adjustable frame arrangement comprising a block comprising a through hole for receiving a first fitting, a rear wall including a locking pin opening and a cavity for receiving a linear guide comprising a grooved plate, wherein the linear guide is mounted to the block and is arranged to guide the upper adjustable frame arrangement vertically between a first position and a second position; a slidable handle arranged on a first side wall; a slot in the first side wall; a slidable locking pin arranged in the block, the slidable locking pin having an end, wherein the slidable locking pin can be extended from the block through the locking pin opening upon slidably moving the handle horizontally, wherein the slidable handle is connected to the slidable locking pin by at least one retainer passing through the slot in the first side wall, wherein the slidable handle can move the slidable locking pin to slide the locking pin end into a first opening to lock the upper adjustable frame arrangement in the first position, and to slide the locking pin end into a second opening to lock the upper adjustable frame arrangement in the second position, wherein the upper adjustable frame arrangement is movable along the linear guide between the first and the second positions when the locking pin end is not in the first opening or the 
Claim 4 is allowed due to its dependency on claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778